DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 12/10/2019 has been entered and fully considered.
Claims 7-9 and 14-15 have been amended.
Claims 1-17 pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of JP2017-118697 filed 06/16/2017 and PCT/JP2018/022838 filed 06/15/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/10/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
acquirer configured to acquire in claims 1, 11
deriver configured to derive in claims 1, 11
output configured to output in claims 1, 11
operation receptor configured to receive in claim 8
transmitter configured to transmit in claim 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following are the interpreted corresponding structures found within the specifications for some the above limitations:
acquirer - Figure 1 - item 320, paragraph 0051
deriver – Figure 1 - item 330, paragraph 0051
output - Figure 1 - item 340, paragraph 0051
operation receptor – item 100, paragraph 0087
transmitter – item 100, paragraph 0091
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1 and 11 are directed to the abstract idea of mental processes.  The claim(s) recite calculating and delivering a usage charge cost for a standby state which are basic concepts of performing human mind activities (including an observation, evaluation, judgement, opinion).	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. The recitation of the limitations amounts to mere instructions to implement the abstract idea on a generic computer, such as using a computer program to enable the functions. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The Applicant’s specification discloses a generic computer/processor, which is used for implementation. 	This judicial exception is not integrated in a practical application. In particular, the claimed invention is directed to calculating and delivering a usage charge cost for a standby state without significantly more. The claim(s) does not recite any recite(s) additional elements that are sufficient to amount to significantly more than the judicial exception. This judicial exception is not integrated into a practical application because generic computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 	Therefore, the claims do not amount to significantly more than the abstract idea itself. Accordingly, claims 1-17 are ineligible.	Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 12-13, and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Honda (JP2014089153) in view of Kamata et al. (JP2012048563).	As per claim 1, Honda discloses an information processing system comprising: 	an acquirer configured to acquire a boarding request (see at least paragraph 0037; wherein the shared vehicle reservation management means 51 receives, for example, a reservation registration request); 	a deriver configured to derive, when an action schedule of a vehicle includes a standby state based on a boarding request acquired by the acquirer, a first usage charge of the vehicle reflecting a cost generated in a traveling state in which the vehicle carries a user and travels (see at least paragraph 0070; wherein when a shared vehicle is used as shown in FIG. 1, the usage fee of the shared vehicle is charged from the time when the shared vehicle departs from the first shared vehicle parking lot P1 to the shared vehicle C1 to the first shared parking lot P1. It is calculated by the time until the time of return) and a cost generated in the standby state (see at last paragraph 0070; wherein In other words, it is considered that the usage fee of the shared vehicle will change depending on the length of stay at the destination. Therefore, by asking the user to input the "destination time", the navigation device 3 can more accurately calculate the toll that can be generated on the route using the shared vehicle); and 	an output configured to output information including the first usage charge derived by the deriver (see at least paragraph 0078; wherein the fare display area 412 may display the fare that may be generated when the transportation is used. For example, in the case of a route candidate including a shared vehicle as a means of transportation, a charge that may occur during the reserved time of the shared vehicle may be displayed in the charge display area 412). Honda does not explicitly mention an automatic driving vehicle. 	However Kamata does disclose:	an automatic driving vehicle (see at least paragraph 0022; wherein the automatic driving control device 1 is a device that sets a destination based on the user's schedule information and automatically drives a vehicle capable of automatic driving to the destination without the user's driving operation)	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kamata with the teachings as in Honda. The motivation for doing so would have been to provide an automatic driving control device that enables that use of an automatic driving vehicle at a desired time and place, see Kamata paragraph 0006.	As per claim 2, Honda discloses wherein the acquirer acquires information related to an estimated stay time of the user at a stopover between a departure location and a destination, and the deriver derives at least the cost generated in the standby state on the basis of the estimated stay time of the user at the stopover acquired by the acquirer (see at least paragraph 0070; wherein for example, when a shared vehicle is used as shown in FIG. 1, the usage fee of the shared vehicle is charged from the time when the shared vehicle departs from the first shared vehicle parking lot P1 to the shared vehicle C1 to the first shared parking lot P1. It is calculated by the time until the time of return. In other words, it is considered that the usage fee of the shared vehicle will change depending on the length of stay at the destination. Therefore, by asking the user to input the "destination time", the navigation device 3 can more accurately calculate the toll that can be generated on the route using the shared vehicle).  	As per claim 3, Kamata discloses wherein the deriver generates an action plan of the automatic driving vehicle in the standby state on the basis of the estimated stay time of the user at the stopover between the departure location and the destination, and derives the cost generated in the standby state on the basis of the generated action plan (see at least paragraph 0055; wherein the destination setting unit 21 calculates the cost for waiting in the parking lot based on the parking fee, the distance to the parking lot, the fuel consumption of the own vehicle, and the gasoline price, and the distance to the home and the own vehicle. Calculate the cost of waiting at home based on the fuel consumption and gasoline price of the vehicle, and make it go around the next scheduled use location based on the time from the current time to the next scheduled use time and the fuel consumption and gasoline price of the own vehicle. Calculate the cost of the case. Then, the destination setting unit 21 may control the self-driving vehicle so as to have the lowest cost). 	As per claim 4, Kamata discloses wherein the deriver searches for at least a parking-available location satisfying a predetermined condition based on the estimated stay time of the user at the stopover between the departure location and the destination and map information indicating parking-available locations in the vicinity of the stopover (see at least paragraph 0052; wherein if it is determined in this determination that there is a parking lot with a vacancy within X m from the place to be used next time, the destination setting unit 21 sets the parking lot as the destination for automatic driving), and derives the first usage charge reflecting a cost generated by using the parking-available location when the parking-available location satisfying the predetermined condition is a paid location (see at least paragraph 0055; wherein the destination setting unit 21 calculates the cost for waiting in the parking lot based on the parking fee).  	As per claim 5, Kamata discloses wherein the deriver generates an action plan in which the automatic driving vehicle keeps traveling in an unmanned state when no parking-available locations satisfying the predetermined condition are detected (see at least paragraph 0054; wherein when it is not possible to park at the next scheduled use place until the next scheduled use time, the automatic driving control unit 22 controls the automatic driving vehicle so as to go around the vicinity of the next scheduled use place, and the next scheduled use time. It may be controlled so that it arrives at the place where it is planned to be used next time).  	As per claim 6, Kamata discloses wherein the deriver derives the first usage charge on the basis of a third usage charge generated by using the parking-available location at the time of traveling in the unmanned state (see at least paragraph 0055; wherein the destination setting unit 21 calculates the cost for waiting in the parking lot based on the parking fee, the distance to the parking lot, the fuel consumption of the own vehicle, and the gasoline price, and the distance to the home and the own vehicle. Calculate the cost of waiting at home based on the fuel consumption and gasoline price of the vehicle, and make it go around the next scheduled use location based on the time from the current time to the next scheduled use time and the fuel consumption and gasoline price of the own vehicle. Calculate the cost of the case. Then, the destination setting unit 21 may control the self-driving vehicle so as to have the lowest cost).  	As per claim 12, Kamata discloses wherein, when the action plan includes a standby state starting from the stopover, the deriver generates a plurality of action plans which are taken by the automatic driving vehicle in the standby state and derives a cost generated in an action plan for each of the action plans, and the output outputs information further including a cost for each of the action plans derived by the deriver (see at least paragraph 0055; wherein the destination setting unit 21 calculates the cost for waiting in the parking lot based on the parking fee, the distance to the parking lot, the fuel consumption of the own vehicle, and the gasoline price, and the distance to the home and the own vehicle. Calculate the cost of waiting at home based on the fuel consumption and gasoline price of the vehicle, and make it go around the next scheduled use location based on the time from the current time to the next scheduled use time and the fuel consumption and gasoline price of the own vehicle. Calculate the cost of the case).  	As per claim 13, Kamata discloses wherein the plurality of action plans which are taken by the automatic driving vehicle include a plan in which a plurality of different vehicles move through different routes, and at least one vehicle joins a user and is boarded again (see at least paragraph 0054; wherein when it is not possible to park at the next scheduled use place until the next scheduled use time, the automatic driving control unit 22 controls the automatic driving vehicle so as to go around the vicinity of the next scheduled use place, and the next scheduled use time. It may be controlled so that it arrives at the place where it is planned to be used next time).  	As per claim 15, Kamata discloses wherein the deriver derives the first usage charge further on the basis of a usage status of the automatic driving vehicle (see at least paragraph 0055; wherein the destination setting unit 21 calculates the cost for waiting in the parking lot based on the parking fee, the distance to the parking lot, the fuel consumption of the own vehicle, and the gasoline price, and the distance to the home and the own vehicle. Calculate the cost of waiting at home based on the fuel consumption and gasoline price of the vehicle, and make it go around the next scheduled use location based on the time from the current time to the next scheduled use time and the fuel consumption and gasoline price of the own vehicle. Calculate the cost of the case).  	As per claim 16, Honda discloses an information processing method comprising: 	by a computer 		acquiring a boarding request (see at least paragraph 0037; wherein the shared vehicle reservation management means 51 receives, for example, a reservation registration request) that causes a standby state (see at least paragraph 0070; wherein for example, when a shared vehicle is used as shown in FIG. 1, the usage fee of the shared vehicle is charged from the time when the shared vehicle departs from the first shared vehicle parking lot P1 to the shared vehicle C1 to the first shared parking lot P1. It is calculated by the time until the time of return. In other words, it is considered that the usage fee of the shared vehicle will change depending on the length of stay at the destination. Therefore, by asking the user to input the "destination time", the navigation device 3 can more accurately calculate the toll that can be generated on the route using the shared vehicle); 		deriving a usage charge of a vehicle reflecting a cost generated in a traveling state in which the vehicle carries a user and travels and a cost generated in the standby state based on the acquired boarding request (see at least paragraph 0070; wherein when a shared vehicle is used as shown in FIG. 1, the usage fee of the shared vehicle is charged from the time when the shared vehicle departs from the first shared vehicle parking lot P1 to the shared vehicle C1 to the first shared parking lot P1. It is calculated by the time until the time of return) and a cost generated in the standby state (see at last paragraph 0070; wherein In other words, it is considered that the usage fee of the shared vehicle will change depending on the length of stay at the destination. Therefore, by asking the user to input the "destination time", the navigation device 3 can more accurately calculate the toll that can be generated on the route using the shared vehicle…see at least paragraph 0070; wherein for example, when a shared vehicle is used as shown in FIG. 1, the usage fee of the shared vehicle is charged from the time when the shared vehicle departs from the first shared vehicle parking lot P1 to the shared vehicle C1 to the first shared parking lot P1. It is calculated by the time until the time of return. In other words, it is considered that the usage fee of the shared vehicle will change depending on the length of stay at the destination. Therefore, by asking the user to input the "destination time", the navigation device 3 can more accurately calculate the toll that can be generated on the route using the shared vehicle); and 		outputting information including the derived usage charge (see at least paragraph 0078; wherein the fare display area 412 may display the fare that may be generated when the transportation is used. For example, in the case of a route candidate including a shared vehicle as a means of transportation, a charge that may occur during the reserved time of the shared vehicle may be displayed in the charge display area 412). Honda does not explicitly mention an automatic driving vehicle.	However Kamata does disclose:	an automatic driving vehicle (see at least paragraph 0022; wherein the automatic driving control device 1 is a device that sets a destination based on the user's schedule information and automatically drives a vehicle capable of automatic driving to the destination without the user's driving operation)	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kamata with the teachings as in Honda. The motivation for doing so would have been to provide an automatic driving control device that enables that use of an automatic driving vehicle at a desired time and place, see Kamata paragraph 0006.	As per claim 17, Honda discloses a program which causes a computer to 	acquire a boarding request (see at least paragraph 0037; wherein the shared vehicle reservation management means 51 receives, for example, a reservation registration request) which causes a standby state (see at least paragraph 0070; wherein for example, when a shared vehicle is used as shown in FIG. 1, the usage fee of the shared vehicle is charged from the time when the shared vehicle departs from the first shared vehicle parking lot P1 to the shared vehicle C1 to the first shared parking lot P1. It is calculated by the time until the time of return. In other words, it is considered that the usage fee of the shared vehicle will change depending on the length of stay at the destination. Therefore, by asking the user to input the "destination time", the navigation device 3 can more accurately calculate the toll that can be generated on the route using the shared vehicle); 	derive a usage charge of a vehicle reflecting a cost generated in a traveling state in which the vehicle carries a user and travels and a cost generated in the standby state based on the acquired boarding request (see at least paragraph 0070; wherein when a shared vehicle is used as shown in FIG. 1, the usage fee of the shared vehicle is charged from the time when the shared vehicle departs from the first shared vehicle parking lot P1 to the shared vehicle C1 to the first shared parking lot P1. It is calculated by the time until the time of return) and a cost generated in the standby state (see at last paragraph 0070; wherein In other words, it is considered that the usage fee of the shared vehicle will change depending on the length of stay at the destination. Therefore, by asking the user to input the "destination time", the navigation device 3 can more accurately calculate the toll that can be generated on the route using the shared vehicle…see at least paragraph 0070; wherein for example, when a shared vehicle is used as shown in FIG. 1, the usage fee of the shared vehicle is charged from the time when the shared vehicle departs from the first shared vehicle parking lot P1 to the shared vehicle C1 to the first shared parking lot P1. It is calculated by the time until the time of return. In other words, it is considered that the usage fee of the shared vehicle will change depending on the length of stay at the destination. Therefore, by asking the user to input the "destination time", the navigation device 3 can more accurately calculate the toll that can be generated on the route using the shared vehicle); and 	output information including the derived usage charge (see at least paragraph 0078; wherein the fare display area 412 may display the fare that may be generated when the transportation is used. For example, in the case of a route candidate including a shared vehicle as a means of transportation, a charge that may occur during the reserved time of the shared vehicle may be displayed in the charge display area 412). Honda does not explicitly mention an automatic driving vehicle.	However Kamata does disclose:	an automatic driving vehicle (see at least paragraph 0022; wherein the automatic driving control device 1 is a device that sets a destination based on the user's schedule information and automatically drives a vehicle capable of automatic driving to the destination without the user's driving operation)	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kamata with the teachings as in Honda. The motivation for doing so would have been to provide an automatic driving control device that enables that use of an automatic driving vehicle at a desired time and place, see Kamata paragraph 0006.
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Honda (JP2014089153), in view of Kamata et al. (JP2012048563), and further in view of Tanaka (JPH02164988).	As per claim 8, Honda and Kamata do not explicitly mention further comprising: an operation receptor configured to receive an operation of the user; and a transmitter configured to transmit at least one of a locking signal that locks a compartment of the automatic driving vehicle from outside of the automatic driving vehicle, an unlocking signal that unlocks the compartment, and an air conditioning control signal that controls air conditioning of the automatic driving vehicle to the automatic driving vehicle based on the operation of the user received by the operation receptor in the standby state.
	However Tanaka does disclose:	further comprising: an operation receptor configured to receive an operation of the user; and a transmitter configured to transmit at least one of a locking signal that locks a compartment of the automatic driving vehicle from outside of the automatic driving vehicle, an unlocking signal that unlocks the compartment, and an air conditioning control signal that controls air conditioning of the automatic driving vehicle to the automatic driving vehicle based on the operation of the user received by the operation receptor in the standby state (see at least paragraph 0001; wherein remote control device for a vehicle, and in particular, a keyless for a vehicle that selectively locks or unlocks a plurality of doors of the vehicle by remote control from outside the vehicle).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tanaka with the teachings as in Honda and Kamata. The motivation for doing so would have been to provide a keyless door lock device for vehicles to reduce costs, see Tanaka paragraph 0001.

Claims 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Honda (JP2014089153), in view of Kamata et al. (JP2012048563), and further in view of Eiichi (JP2007032134).	As per claim 9, Honda and Kamata do not explicitly mention wherein the deriver derives a second usage charge when transferring to another automatic driving vehicle at the stopover, and the output outputs information including the second usage charge derived by the deriver.	However Eiichi does disclose:	wherein the deriver derives a second usage charge when transferring to another automatic driving vehicle at the stopover, and the output outputs information including the second usage charge derived by the deriver (see at least paragraph 0029; wherein it is possible to arbitrarily select the boarding / alighting place of the rental car from the contracted parking lot, so that the rental car company can reduce the collection cost of the rental car and the user can receive the rental car drop-off service at a low fee. It has the effect of being rented).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Eiichi with the teachings as in Honda and Kamata. The motivation for doing so would have been to eliminate inconvenience to the user when returning to a boarding place, see Eiichi paragraph 0004.	As per claim 10, Eiichi discloses wherein the output outputs a condition of the boarding request when the first usage charge calculated by the deriver is lower than the second usage charge (see at least paragraph 0029; wherein it is possible to arbitrarily select the boarding / alighting place of the rental car from the contracted parking lot, so that the rental car company can reduce the collection cost of the rental car and the user can receive the rental car drop-off service at a low fee. It has the effect of being rented).  	As per claim 11, Honda discloses an information processing system comprising: 	an acquirer configured to acquire a boarding request (see at least paragraph 0037; wherein the shared vehicle reservation management means 51 receives, for example, a reservation registration request) including an estimated stay time at a stopover between a departure location and a destination (see at least paragraph 0070; wherein For example, when a shared vehicle is used as shown in FIG. 1, the usage fee of the shared vehicle is charged from the time when the shared vehicle departs from the first shared vehicle parking lot P1 to the shared vehicle C1 to the first shared parking lot P1. It is calculated by the time until the time of return. In other words, it is considered that the usage fee of the shared vehicle will change depending on the length of stay at the destination. Therefore, by asking the user to input the "destination time", the navigation device 3 can more accurately calculate the toll that can be generated on the route using the shared vehicle); and 	an output configured to output information including the first usage charge and the second usage charge derived by the deriver (see at least paragraph 0078; wherein the fare display area 412 may display the fare that may be generated when the transportation is used. For example, in the case of a route candidate including a shared vehicle as a means of transportation, a charge that may occur during the reserved time of the shared vehicle may be displayed in the charge display area 412). Honda does not explicitly mention a deriver configured to derive a first usage charge when an automatic driving vehicle is occupied from the departure location to the destination and a second usage charge when transferring to another automatic driving vehicle at the stopover on the basis of the boarding request acquired by the acquirer.	However Kamata does disclose:	an automatic driving vehicle (see at least paragraph 0022; wherein the automatic driving control device 1 is a device that sets a destination based on the user's schedule information and automatically drives a vehicle capable of automatic driving to the destination without the user's driving operation)	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kamata with the teachings as in Honda. The motivation for doing so would have been to provide an automatic driving control device that enables that use of an automatic driving vehicle at a desired time and place, see Kamata paragraph 0006.	Honda and Kamata do not explicitly mention a deriver configured to derive a first usage charge when a vehicle is occupied from the departure location to the destination and a second usage charge when transferring to another vehicle at the stopover on the basis of the boarding request acquired by the acquirer.	However Eiichi does disclose:	a deriver configured to derive a first usage charge when a vehicle is occupied from the departure location to the destination and a second usage charge when transferring to another vehicle at the stopover on the basis of the boarding request acquired by the acquirer (see at least paragraph 0029; wherein it is possible to arbitrarily select the boarding / alighting place of the rental car from the contracted parking lot, so that the rental car company can reduce the collection cost of the rental car and the user can receive the rental car drop-off service at a low fee. It has the effect of being rented).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Eiichi with the teachings as in Honda and Kamata. The motivation for doing so would have been to eliminate inconvenience to the user when returning to a boarding place, see Eiichi paragraph 0004.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Honda (JP2014089153), in view of Kamata et al. (JP2012048563), and further in view of Ebata (USPGPub 2002/0052751).	As per claim 14, Honda and Kamata do not explicitly mention wherein the acquirer is capable of acquiring a change request indicating a change in the boarding request while the automatic driving vehicle is traveling based on the boarding request, and the deriver derives a difference in amount from the first usage charge that is caused by a change from the boarding request on the basis of the change request acquired by the acquirer.	However Ebata does disclose:	wherein the acquirer is capable of acquiring a change request indicating a change in the boarding request while the automatic driving vehicle is traveling based on the boarding request, and the deriver derives a difference in amount from the first usage charge that is caused by a change from the boarding request on the basis of the change request acquired by the acquirer (see at least paragraphs 0093-0096; wherein SQ67-69).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ebata with the teachings as in Honda and Kamata. The motivation for doing so would have been to eliminate a processing by software for correcting positions and distances to improve accuracy, see Ebata paragraph 0005.

Allowable Subject Matter
Claim(s) 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the standby state includes traveling in the unmanned state, and the deriver generates, on the basis of the estimated stay time and an additional request for adding a stopover indicated by the boarding request acquired by the acquirer, an action plan of the automatic driving vehicle that moves in the unmanned state to the stopover indicated by the additional request, and derives a cost generated in the standby state on the basis of the generated action plan.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662